UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-7620


JEREMY R. LOVE, a/k/a Jeremy R. Love El, MSTA Branch Temple 43,

                     Plaintiff - Appellant,

              v.

KENNETH E. LASSITER; CHRIS RITCH; FNU BEAVER; FNU CARVER; FNU
DYE; FNU CHESTER; FNU DULA; FNU TURNER; SWINDELL EDWARDS;
BETTY BROWN; FNU RAMSEY,

                     Defendants - Appellees,

              and

NC DEPARTMENT OF PUBLIC SAFETY,

                     Defendant.



Appeal from the United States District Court for the Western District of North Carolina, at
Statesville. Martin K. Reidinger, Chief District Judge. (5:19-cv-00075-MR)


Submitted: April 27, 2021                                        Decided: April 30, 2021


Before KEENAN, WYNN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Jeremy R. Love, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Jeremy R. Love appeals the district court’s order denying relief on his 42 U.S.C.

§ 1983 complaint. We have reviewed the record and find no reversible error. Accordingly,

we affirm for the reasons stated by the district court. Love v. Lassiter, No. 5:19-cv-00075-

MR (W.D.N.C. Oct. 13, 2020). We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                               AFFIRMED




                                             3